DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Office Action
The Office Action mailed November 23, 2022 has been withdrawn in favor of this Office Action. This has been done to make the following corrections: (1) to formally acknowledge the filing of the RCE on June 23, 2022 and (2) to clarify and confirm that the Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received June 23, 2022.  Claims 1, 5, 6, and 8-13 are currently pending and are examined herein. The restriction requirement mailed September 7, 2021 is still deemed proper. Applicant's elected without traverse of SEQ ID NO 124 for Species Group A and SEQ ID NO: 110 (IGKV Intron) for Species Group B in the reply filed on October 13, 2021. The search and examination of SEQ ID NO 110 (IGKV intron) has been extended to a chimeric intron and an immunoglobulin heavy chain intron.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the intron is directly linked to the 3’-end of the promoter”. However, claim 1 previously refers to “an immunoglobulin intron or a chimeric intron linked to the human CMV promoter”. It is not clear which “intron” is being referred to by “the intron”. It is not clear whether it is referring to the immunoglobulin intron or the chimeric intron or either. Accordingly, it is not clear which intron embodiment is required to be “directly linked to the 3’-end of the promoter”. 
Claim 9 recites “The recombinant vector of claim 8, further comprising a gene encoding a polypeptide of interest operatively linked to the fusion polynucleotide”. The specification does not define what it means for a polypeptide to be “of interest”. This is interpreted as subjective language because whether a given polypeptide is “of interest” will depend upon the opinion of one of ordinary skill in the art because a polypeptide that is “of interest” to one researcher will not necessarily be “of interest” to another researcher. The specification does not provide any objective criteria to evaluate whether a given polypeptide is “of interest” or not. Therefore, attempting to refer to the subset of polypeptides that are “of interest” is considered an ambiguous means for referring to this subset of polypeptides.
The same rationale is applicable to claim 12, which similarly recites “a polypeptide of interest”.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Garcia (Hernandez-Garcia et al. (2014) Plant Science, 109-119, published December 14, 2013) in view of Chapman (Chapman et al. (1991) Nucleic Acids Research, 19(14):3979-3986), and Xu (Xu et al. (2001) Gene 272:149-156).

Hernandez-Garcia reviews eukaryotic promoters and their underlying mechanisms in transcriptional regulation including the contribution of cis-acting elements (abstract). Hernandez-Garcia teaches that intronic sequences comprise cis-acting elements that improve regulation of gene expression (Fig. 5). Hernandez-Garcia specifically describes and illustrates synthetic promoters comprising a unique combinations of (1) promoter sequences followed by (2) “leading introns” that contain specific regulatory elements (page 114, column 1, paragraph 1 and Fig. 5). Hernandez-Garcia illustrates that the leading intron is directly linked to the 3’ end of the promoter (see Fig. 5). Hernandez-Garcia further discusses how intron-derived elements can be located within a proximal promoter region to provide increased gene expression (page 115, column 1, paragraph 1).

Hernandez-Garcia does not teach that (1) the promoter is a human CMV promoter having the nucleotide sequence identified in SEQ ID NO: 124 (which is interpreted as a promoter “comprising” SEQ ID NO: 124) or (2) that the intron is an immunoglobulin intron.

However, Chapman teaches a fusion polynucleotide between (1) an human cytomegalovirus (hCMV) promoter comprising SEQ ID NO 124 and intron A of hCMV major immediate-early release protein gene (see the 2361 nucleotide sequence identified as M60321 depicted in Figure 1). SEQ ID NO 124 corresponds to nucleotide positions 534-1130 of M60321 as illustrated in Chapman’s Figure 1. Chapman further teaches that the most important regulatory region is a complex enhancer which spans from nucleotides ~600 to ~1081 that contains potential binding sites for well-characterized transcription factors (page 3981, column 2). Chapman teaches that the hCMV promoter and intron A are operatively linked to a gene encoding polypeptides of interest including human Factor VIII (FVIII), human tissue plasminogen activator (t-PA), or human immunodeficiency virus (HIV-1) coat glycoproteins (page 3983, column 1, paragraph 2). Chapman teaches observing increased polypeptide expression levels (see Tables 1 and 2 and page 3984, column 1, paragraph 2).

In addition, Xu similarly teaches that introns have been shown to increase gene expression from plasmids and in transgenic mice (see page 151, column 2, last paragraph). Xu teaches combining (1) CMV promoters with (2) various introns such as a chimeric intron comprising a 5’ donor splice site the β-globin and a 3’ splice site from an immunoglobulin intron heavy chain variable region (page 152, column 1, paragraph 1). Xu teaches using such expression constructs to express the gene of interest (see FIG. 2 and FIG. 3). Xu teaches that the beneficial effect of introns on expression has been ascribed primarily to an enhanced rate of RNA polyadenylation and/or nuclear transport associated with RNA splicing (page 154, column 2, last paragraph).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synthetic promoter of Hernandez-Garcia to comprise the human CMV promoter comprising the nucleotide sequence SEQ ID NO: 124 directly linked at its 3’ end to an immunoglobulin intron because it would have amounted to a combination of prior art elements according to known methods to yield predictable results. Each of the human CMV promoter and immunoglobulin introns were recognized as containing nucleotide sequences such as RNA polymerase II binding sites or transcription factor binding sites that promote transcription as described by the combined teachings of Hernandez-Garcia, Chapman, and Xu. Given the successful demonstration of using the particular human CMV promoter having SEQ ID NO 124 to express polypeptides as described by Chapman and of using a CMV promoter with an immunoglobulin intron as described by Xu, one of ordinary skill in the art would have had a reasonable expectation of success in making and using a synthetic promoter as described by Hernandez-Garcia comprising the hCMV promoter comprising SEQ ID NO 124 linked at its 3’ end to an immunoglobulin intron to enhance gene expression.

Regarding claim 5, Xu teaches that the immunoglobulin intron is an immunoglobulin heavy chain variable region (page 150, column 2, paragraph 1). The obviousness of using such an immunoglobulin heavy chain intron is discussed above as applied to claim 1.

Regarding claim 8, Hernandez-Garcia teaches vectors comprising the synthetic promoters (page 116, column 1, paragraph 2).

Regarding claim 9, although Hernandez-Garcia teaches that downstream of the synthetic promoter is a reporter gene of interest (see Fig. 5), Hernandez-Garcia does not teach that the gene of interest encodes a polypeptide. Regarding claims 10 and 11, Hernandez-Garcia does not explicitly teach a recombinant cell or a mammalian cell comprising the recombinant vector which has the hCMV promoter and immunoglobulin intron. Regarding claim 12, Hernandez-Garcia does not specifically teach producing a polypeptide of interest by expressing the polypeptide.
However, the teachings of Xu are discussed above. Xu further describes the use of such promoters comprising the CMV promoter and immunoglobulin intron to express the reporter protein luciferase in mammalian cells (see Fig. 2). Xu teaches measuring the expression of luciferase to report on the strength of the promoter sequences (see Fig. 2).
In addition, Chapman similarly teaches using the specific hCMV promoter comprising SEQ ID NO 124 to express glycoproteins in transformed monkey kidney cells (i.e. a mammalian cell) (see abstract and page 3979, column 2, paragraph 2). 
It would have been obvious to one of ordinary skill in the art to have further used a vector comprising the hCMV promoter and immunoglobulin intron as discussed above for the purpose of expressing a reporter protein in mammalian cells because this is how such promoter constructs were used as illustrated by the combined teachings of Xu and Chapman. One would have been motivated to have done so because measuring the expression of the reporter protein would have revealed the strength of the regulatory sequences in the promoter construct. One would have had a reasonable expectation of success in doing so in mammalian cells because Xu and Chapman teach the successful expression of genes of interest using such hCMV promoters and introns in mammalian cells.

Claims 1, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Garcia (Hernandez-Garcia et al. (2014) Plant Science, 109-119, published December 14, 2013) in view of Chapman (Chapman et al. (1991) Nucleic Acids Research, 19(14):3979-3986), and Xu (Xu et al. (2001) Gene 272:149-156), as applied to claims 1, 5, and 8-12 above, and further in view of Gough (WO 2005/068638).
It is noted that in the rejection above, the recitation in claim 1 “wherein the human CMV promoter has the nucleotide sequence identified in SEQ ID NO: 124” has been interpreted as referring to an hCMV promoter “comprising” SEQ ID NO: 124. However, the following rejection is to address a preferred embodiment in which the hCMV promoter “consists of” SEQ ID NO: 124.
The teachings of Hernandez-Garcia, Chapman, and Xu are discussed above. Although Chapman teaches the hCMV promoter comprising SEQ ID NO: 124, Chapman does not specifically teach that the hCMV promoter consists of SEQ ID NO: 124.
However, SEQ ID NO 124 corresponds to nucleotide positions 534-1130 of M60321 as illustrated in Chapman’s Figure 1. Chapman further teaches that “The most important regulatory region is a complex enhancer which spans ~600 nt to ~1081” which contains “many potential binding for well-characterized transcription factors” including Sp1, CRE/ATF, and NF-kB” (page 3981, column 2, paragraph 2). 
In addition, Gough similarly describes the identification and use of minimal promoters of hCMV for transcriptional regulation (page 2, lines 14-16).
It would have been obvious to one of ordinary skill in the art to have tried to make and use a hCMV promoter fragment consisting of nucleotide positions 534-1130 of M60321 as described by Chapman, thereby arriving at an hCMV promoter consisting of SEQ ID NO: 124. One would have been motivated to have chosen a fragment of the hCMV promoter sequence according to M60321 as described by Chapman in view of Gough who teaches identifying minimal promoter fragments of hCMV. There would have been a finite number of possible nucleotide sequence fragments to select from M60321 which to choose as the hCMV promoter fragment. Chapman’s disclosure that the most important regulatory regions of the CMV promoter spans nucleotides ~600 to ~1081 would have led one of ordinary skill in the art to make fragments comprising this important region such as a fragment of SEQ ID NO: 124, which consists of nucleotide positions 534-1130 of the hCMV promoter described by Chapman. In addition, Chapman describes methods for selecting regulatory regions and screening for transcriptional activity (see Fig. 3 and Table 1), indicating that it would have merely amounted to routine experimentation to have tested hCMV promoter fragments for transcriptional activity. Accordingly, it would have amounted to no more than routine experimentation to have made and used an hCMV promoter consisting of SEQ ID NO: 124 in the manner discussed above with a reasonable expectation of success that it would result in successful expression given the knowledge of its regulatory sequences as discussed by Chapman.
Regarding claims 5 and 8-12, these claims are rejected for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Garcia (Hernandez-Garcia et al. (2014) Plant Science, 109-119, published December 14, 2013) in view of Chapman (Chapman et al. (1991) Nucleic Acids Research, 19(14):3979-3986), Xu (Xu et al. (2001) Gene 272:149-156), and Gough (WO 2005/068638), as applied to claim 1 above, and further in view of Enenkel (US 2014/0248665, published September 4, 2014, filed December 19, 2013).
The teachings of Hernandez-Garcia, Chapman, Xu, and Gough are discussed above.
Hernandez-Garcia, Chapman, Xu, and Gough do not specifically teach that the immunoglobulin intron is the IGKV intron.
However, it was already known to specifically combine the immunoglobulin kappa variable region intron with CMV promoters for the purposes of enhancing gene expression as described by Enenkel. Enenkel similarly describes a fusion polynucleotide comprising the pBI-26 or pBI-49 expression vectors (see Figure 6), which comprise (1) the CMV enhancer and promoter element ([0022]) and (2) a modified human kappa immunoglobulin variable intron is cloned ([0224], [0229] and Figure 6). Enenkel teaches that the expression vectors comprise a fusion polynucleotide comprising a promoter/enhancer element upstream of a multiple cloning site comprising restriction enzyme cutting sites used for insertion of the immunoglobulin intron (see Figure 1, [0022], and [0229]). Enenkel teaches that the pBI-26 and pBI-49 expression vectors comprises the CMV enhancer and promoter element ([0022]). Enenkel teaches that the highest antibody expression was obtained from the intron-containing gene sequences with genes containing the heterologous modified human kappa light chain intron performing best ([0052]).
It would have been obvious to one of ordinary skill in the art to have used the known IGKV intron because it would have merely amounted to a simple substitution of one known IGKV intron for another to yield predictable results. The combined disclosures of the cited references of Hernandez-Garcia, Chapman, Xu, and Enenkel indicate that introns comprise regulatory sequences that are useful for enhancing transcription. The specific disclosures of Enenkel regarding the benefit of using the IGKV intron would have specifically suggested that such intronic sequences would have been useful for enhancing gene expression. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in using the known intronic IGKV sequence of Enenkel as the intron in the synthetic promoter of Hernandez-Garcia to express a reporter gene of interest.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Garcia (Hernandez-Garcia et al. (2014) Plant Science, 109-119, published December 14, 2013) in view of Chapman (Chapman et al. (1991) Nucleic Acids Research, 19(14):3979-3986), Xu (Xu et al. (2001) Gene 272:149-156), Gough (WO 2005/068638), further and Enenkel (US 2014/0248665, published September 4, 2014, filed December 19, 2013), as applied to claim 5 above, and further in view of M27751.1 (Homo sapiens immunoglobulin kappa-chain A14 V-region precursor (IGKV) gene, priority to March 29, 1999, 3 pages)

The teachings of Hernandez-Garcia, Chapman, Xu, Gough, and Enenkel are discussed above. To briefly reiterate, the obviousness of using an IGKV intron as the intron in the synthetic promoter of Hernandez-Garcia is discussed above as applied to claim 5.

Regarding claims 6 and 13, Hernandez-Garcia, Chapman, Xu, Gough, and Enenkel do not specifically teach that the IGKV intron comprises SEQ ID NO 110.

However, SEQ ID NO 110 refers to a known intron sequence of the human immunoglobulin kappa-chain A14 V-region precursor (IGKV) gene having the NCBI Accession Number M27751.1 because it is identical to nucleotide positions 269-474 of M27751.1. The NCBI record for M27751.1 further indicates that the first exon is from nucleotide positions 220-268 and the second exon is from 475-770 (see page 2) thereby indicating that nucleotide positions 269-474 were known to refer to the intronic sequence of IGKV.

It would have been obvious to one of ordinary skill in the art to have used the known IGKV intron according to SEQ ID NO 110 because it would have merely amounted to a simple substitution of one known IGKV intron for another to yield predictable results. The combined disclosures of the cited references of Hernandez-Garcia, Chapman, Xu, and Enenkel indicate that introns comprise regulatory sequences that are useful for enhancing transcription. The specific disclosures of Enenkel regarding the benefit of using the IGKV intron would have given one of ordinary skill in the art a reasonable expectation of success in using the known IGKV intron sequence of M27751.1 in the synthetic promoter of Hernandez-Garcia to express a reporter gene of interest.

Response to Arguments
	Applicant argues that the current application contains data that shows that substitution of one intron for another intron does not yield predictable results. In support of this argument, Applicant refers to Examples 1 and 2 and Figures 2 and 3 that shows that the use of different introns fused to the hCMV promoter increased the expression of the gene to different degrees (see Applicant’s remarks on pages 9 and 10).
	This argument has been fully considered but is not persuasive because one would have expected the combined use of a promoter and intron having functional elements as described by the cited art to result in enhanced gene expression levels. The fact that current Fig 2 and 3 show that, in general, fusion of the intronic sequences to the hCMV promoter enhanced gene expression levels shows nothing more than what would have been expected from the teachings of the cited art. The fact that different introns having different sequences would yield different increases on gene expression would have been expected based upon their different sequences. MPEP 2143.02 teaches that obviousness does not require absolute predictability, but only a reasonable expectation of success is required. The degree to which different introns result in different expression levels does not establish that one of ordinary skill in the art would not have had a reasonable expectation of success in using a hCMV promoter with an immunoglobulin intron to regulate gene expression as discussed in the rejection.

	Applicants further argue that Xu provides a negative teaching for use of any immunoglobulin intron for increasing expression of a gene and shows that the function of the intron is not maintained when combined with any promoter (see remarks on page 11, paragraph 2).
	This argument has been fully considered but is not persuasive. The implication that Xu’s data teaches away from the use of an immunoglobulin intron is not persuasive because Xu was successful in using such a CMV-chimeric intron vector. In addition, the fact that there are some instances in which the addition of an intron to the CMV promoter alone did not result in increased gene expression does not outweigh the teaching of Hernandez-Garcia who provides specific instructions to make synthetic promoters comprising a promoter linked to an intron. Accordingly, the cited art is sufficient to establish that one of ordinary skill in the art would have had a reasonable expectation of success in making and using the claimed invention. Applicant’s response fails to establish that the claimed invention possesses unexpected properties.

	Applicants further argue that Hernandez-Garcia discusses transcriptional regulation in plant cells with specific reference to plant regulatory elements, a different expression system than mammalian cells (see remarks on page 11).
	This argument has been fully considered but is not persuasive because it is a misrepresentation of the teachings of Hernandez-Garcia, whose teachings encompass the role introns in eukaryotes (see Figures 1, 2, and 4, and page 114, column 1, last paragraph, for example). In addition, these teachings are similar to those described by Chapman and Xu, who describe combined promoter-intron regulatory sequences. Accordingly, Applicant’s argument that suggests that Hernandez-Garcia’s teachings are not relevant to mammalian cells is not persuasive because it is not supported by specific evidence or scientific reasoning and does not consider the similarities of the teachings of the cited references.

	Applicant’s further states that Hernandez-Garcia recognizes the unpredictability of the art of intron elements and their enhancing effects in expression systems by stating “Each intron-derived element should be systematically evaluated in transgenic systems to determine suitability for transgene regulation” (see remarks on page 11).
	This argument has been fully considered but is not persuasive because Chapman already tested and observed the hCMV promoter linked to intron A to be suitable for transgene regulation. Xu similarly already tested and observed the CMV promoter linked to a chimeric intron comprising an immunoglobulin intron to be suitable for transgene regulation. Accordingly, Applicant’s reliance on this general statement from Hernandez-Garcia is not sufficient to specifically suggest that one of ordinary skill in the art would have concluded that the that the claimed combination of elements as taught by the cited references would have been unsuitable for transgene regulation.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 28, 2022